Appeal from order, Family Court, Bronx County (Carol Ann Stokinger, J), entered on or about July 10, 2006, which denied respondent’s objection to the Support Magistrate’s order directing respondent to pay child support of $25 a month, held in abeyance, the application by assigned counsel to withdraw granted, and new appellate counsel, Steven Feinman, 19 Court *271Plaza, Suite 201, White Plains, New York 10601, (914) 949-8214, assigned to perfect the appeal within 90 days of the date of this order.
Counsel argues that any error Family Court may have made in considering respondent’s SSI benefits as income chargeable for child support payments was harmless since a noncustodial parent must pay $25 a month in child support no matter how impoverished he or she might be (citing Family Ct Act § 413 [1] [d], [g]; Matter of Paige v Austin, 27 AD3d 474 [2006]). While we express no opinion with respect to the merits of that argument, counsel’s submission does not demonstrate that a nonfrivolous argument cannot be made that where, as here, there is a finding that a parent’s pro rata share of combined income is $0, and no finding that such share is unjust or inappropriate, neither Family Court Act § 413 (1) (d) nor (g) applies. Accordingly, assignment of new counsel is required (People v Casiano, 67 NY2d 906 [1986]). Concur—Tom, J.P., Mazzarelli, Marlow, Nardelli and McGuire, JJ.